             Case 1:20-mj-01025-PK
                  2:20-mj-05206-DUTY
                                   Document
                                     Document
                                            29-2
                                               2 Filed 10/28/20
                                                       11/05/20 Page 1 of 1 PageID
                                                                             Page ID
                                                                                   #:#:2
                                                                                      97
 Submit this form by e-mail to:

CrimIntakeCourtDocs-LA@cacd.uscourts.gov For Los Angeles criminal duty.                               F ~ LC D
CrimIntakeCourtDocs-SA@cacd.uscourts.gov For Santa Ana criminal duty.

CrimIntakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.

                                                                                       PM I'~~~ ~'
                                              UNITED STATES DISTRICT COURT ~Q20 OCT ~S
                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                                          :~ .
UNITED STATES OF AMERICA
                    V                                     PLAINTIFF                         0 0-~ -
                                                                               REPORT COMMENCING CRIMINAL
ZHENG CONGYING
                                                                                                    ACTION
 USMS#                                                  DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on October 28, 2020                at6:15        ❑X AM ❑ PM
     or
     The defendant was arrested in the                     District of                      on           at      ❑ AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:            ~ Yes         ~x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                   ❑x Yes    ❑ No

4. Charges under which defendant has been booked:

     18 USC ~§ 371, 951(a); 18 USC gg 371, 2261A(1)(B)

5. Offense charged is a:          0 Felony         ❑Minor Offense            ❑Petty Offense            ❑Other Misdemeanor

6. Interpreter Required:          ~ No      ❑x Yes        Language: Mandarin

7• Year of Birth: 1996

8. Defendant has retained counsel:               ~x No
    ❑ Yes        Name:                                                         Phone Number:

9• Name of Pretrial Services Officer notified: Fernando Basulto

10. Remarks (if any):

11. Name: Angelica Lee                                            (please print)

12. Office Phone Number:310-595-6353                                                 13• Agency: FBI

14. Signature: /s/ Angelica Lee                                                      15. Date: 10/28/20

CR-64(09/20)                                    REPORT COMMENCING CRIMINAL ACTION
